Title: From James Madison to Edward Preble, 26 December 1803
From: Madison, James
To: Preble, Edward



Sir,
Department of State December 26—1803
I have had the honor to receive your letters of the 23d. Septr. and 15 October last. The President’s sentiments concerning the event communicated in the latter, and respecting yourself as having had a principal Agency in bring⟨ing it about⟩ have been expressed in his message to Congress ⟨of the 5th. inst.⟩ which will doubtless have been forwarded ⟨to you from the⟩ Department of the Navy: and I have ⟨the⟩ pleasure to add that the terms of the peace and the honorable manner in which it was restored have equally impressed the public mind in your favor.
The letter from the Emperor to the President came to hand and by this conveyance an answer is transmitted to the care of Mr Simpson. This will not be the sole expression of our sense of the reconciliation, as the gun carriages, formerly written for by Mr Simpson, will probably arrive and be presented about the same time. They left the Chesapeake towards the close of last month in the Schooner Citizen bound to Gibraltar, but ordered to touch at L’Orient to land the ratification of the Treaty with France respecting Louisiana. ⟨I am &c.
James Madison⟩
 

   
   RC (DLC: Preble Papers); letterbook copy (DNA: RG 59, IC, vol. 1). RC in a clerk’s hand; signature clipped. Letterbook copy dated 24 Dec. Text removed by clipping is supplied within angle brackets from the letterbook copy.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:458–59, 532–33.



   
   Jefferson’s 5 Dec. 1803 message informed Congress of the reestablishment of amicable relations with Morocco and praised the actions of James Simpson and U.S. naval captains Rodgers, Campbell, Bainbridge, and Preble (ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:592).



   
   See James Simpson to JM, 15 Oct. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (6 vols. to date; Charlottesville, Va., 1986–)., 5:533, 534 nn.).



   
   See JM to Simpson, 26 Dec. 1803, and n. 5.


